DETAILED ACTION
This communication is in response to the claims filed on 09/23/2020. 
Application No: 15/782,782.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer 
The terminal disclaimer disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. The terminal disclaimer has been recorded on 01/27/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Iftekhar Mirza on January 27, 2021.
The claims have been amended as follows:
The listing of claims will replace all prior versions of claims in the application.

LISTING OF CLAIMS

(Examiner Amendment) A glucose monitoring system configured for monitoring glucose data, the glucose monitoring system comprising:
a transcutaneous glucose sensor configured to generate glucose sensor data associated with a glucose concentration in a host;
a display device configured to display information related to the glucose sensor
data;
a sensor electronics unit coupled to the transcutaneous glucose sensor and
configured to:
process the generated glucose sensor data;
wirelessly transmit a first data packet containing information associated
with the processed glucose sensor data to the display device over a communication channel at a first time;
wirelessly transmit a second data packet containing information associated with the processed glucose sensor data to the display device over the communication channel at a second time;
maintain a connected state of the communication channel in an interval between wirelessly transmitting the first data packet and the second data packet by transmitting messages between the sensor electronics and the display device, wherein the messages comprise:
a proposal for a connection parameter for the communication channel between the sensor electronics unit and the display device, wherein the proposal comprises one or more proposed values for the connection parameter; 
a response to the proposal for a connection parameter, based on a determination that the proposal is acceptableand
 modify a connection between the display and the sensor electronics unit based on another acceptable proposed value of the one or more proposed values. 

(Cancelled)

(Cancelled)	
(Previously Presented)	The glucose monitoring system of claim 9, wherein the messages further comprise a counter-proposal, if the response indicates a preference of a value for the connection parameter other than the proposed values for the connection parameter; wherein the counter-proposal comprises one or more counter-proposal values for the connection parameter.
(Previously Presented)	The glucose monitoring system of claim 12, wherein the messages further comprise a response to the counter-proposal.
14-20. (Canceled)
(Previously Presented) The glucose monitoring system of claim 13, wherein the sensor electronics unit is further configured to modify a connection between the display device and the analyte sensor system based on at least one of the counter-proposal values, if the response to the counter-proposal indicates an acceptance of one or more of the counter-proposed values.
(Previously Presented) The glucose monitoring system of claim 13, wherein the sensor electronics unit is further configured to terminate a connection between the display device and the glucose monitoring system, if the response to the counter-proposal indicates a denial of the counter-proposed values.
(Previously Presented) The glucose monitoring system of claim 13, wherein the sensor electronics unit is further configured to establish a connection with the display device based on at least one of the counter-proposal values, if the response to the counter-
(Previously Presented) The glucose monitoring system of claim 9, wherein the messages further comprise ACK/NACK messages.

***

Reasons for allowance
Claims 9, 12-13 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 
 

The representative claim 9 distinguish features are underlined and summarized below:
 	A glucose monitoring system configured for monitoring glucose data, the glucose monitoring system comprising:
a transcutaneous glucose sensor configured to generate glucose sensor data associated with a glucose concentration in a host;
a display device configured to display information related to the glucose sensor
data;
a sensor electronics unit coupled to the transcutaneous glucose sensor and configured to:
process the generated glucose sensor data;
wirelessly transmit a first data packet containing information associated with the processed glucose sensor data to the display device over a communication channel at a first time;
wirelessly transmit a second data packet containing information associated with the processed glucose sensor data to the display device over the communication channel at a second time;
maintain a connected state of the communication channel in an interval between wirelessly transmitting the first data packet and the second data packet by transmitting messages between the sensor electronics and the display device, wherein the messages comprise:
a proposal for a connection parameter for the communication channel between the sensor electronics unit and the display device,
wherein the proposal comprises one or more proposed values for the connection parameter; and
a response to the proposal for a connection parameter, based on a determination that the proposal is acceptable; and
modify a connection between the display and the sensor electronics unit based on another acceptable proposed value of the one or more proposed values. 


Applicant's independent claim 9 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References
The closest combined references of Berman, Chatterjee and Ecoff teach following:
 	Berman (US 20150205947 A1) teaches methods for the control of interfacing between applications that facilitate the monitoring of diabetes running on a mobile device, including the authentication of a third party user interface application by a sensor interface application. Control of the display of current analyte levels and critical events is also provided.
 
Chatterjee (US 20150356263 A1) teaches a telehealth system for monitoring the health of a CHF patient has a communication application operating on an electronic device, in communication with a medical authority, a scale connected to the application and configured to provide weight of the patient, a glucometer connected to the application and configured to provide a glucose measurement of the patient, a blood pressure meter connected to the application and configured to provide a blood pressure measurement of the patient, a database in communication with the application configured to store the weight measurement, glucose measurement and blood pressure measurement data, a rule-based expert system in communication with the monitoring database and with the application, wherein the expert system provides a risk assessment based on the weight, glucose reading and blood pressure of the patient. 

Ecoff (US 20140107449 A1) teaches data transmissions between medical devices are governed by various communication protocols. For example, blood glucose measures may be retrieved wirelessly from a continuous glucose monitor in accordance with the ANT wireless 

 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
 wirelessly transmit a first data packet containing information associated with the processed glucose sensor data to the display device over a communication channel at a first time; wirelessly transmit a second data packet containing information associated with the processed glucose sensor data to the display device over the communication channel at a second time; maintain a connected state of the communication channel in an interval between wirelessly transmitting the first data packet and the second data packet by transmitting messages between the sensor electronics and the display device, wherein the messages comprise:
a proposal for a connection parameter for the communication channel between the sensor electronics unit and the display device, wherein the proposal comprises one or more proposed values for the connection parameter; and a response to the proposal for a connection parameter, based on a determination that the proposal is acceptable; and modify a connection between the display and the sensor electronics unit based on another acceptable proposed value of the one or more proposed values.

Berman teaches methods for the control of interfacing between applications that facilitate the monitoring of diabetes running on a mobile device; but failed to teach one or more limitations, including, 
 wirelessly transmit a first data packet containing information associated with the processed glucose sensor data to the display device over a communication channel at a first time; wirelessly transmit a second data packet containing information associated with the processed glucose sensor data to the display device over the communication channel at a second time; maintain a connected state of the communication channel in an interval between wirelessly transmitting the first data packet and the second data packet by transmitting messages between the sensor electronics and the display device, wherein the messages comprise:
a proposal for a connection parameter for the communication channel between the sensor electronics unit and the display device, wherein the proposal comprises one or more proposed values for the connection parameter; and a response to the proposal for a connection parameter, based on a determination that the proposal is acceptable; and modify a connection between the display and the sensor electronics unit based on another acceptable proposed value of the one or more proposed values. 
 

Chatterjee and Ecoff alone or in combination failed to cure the deficiency of Berman.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved system for wireless communication of analyte data. With respect to the wireless transmission of glucose and other analyte data gathered using an implanted sensor, battery life of the transmitter acting in conjunction with the sensor is typically a concern. In order to conserve battery life or to increase the efficiency associated with the transmission of glucose and other analyte data, transmissions may, for example, need to be intermittent. The intermittent transmission of monitored data can introduce reliability issues, however. In some cases, reliability is thus sacrificed for battery life in conventional sensor systems. 
Implementing aspects of the present disclosure may reduce the power consumption of the analyte sensor system by increasing the efficiency thereof with respect to wireless communications the analyte sensor system and other devices. Moreover, implementing aspects of the present disclosure may also allow for reduced power consumption while maintaining and/or improving performance with respect to the reliability, speed, and accuracy of wireless communications, as well as the connection protocols associated therewith. 

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645